NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 11-1317
                                    ___________

                       COUNCIL ROCK SCHOOL DISTRICT

                                          v.

                   THOMAS BOLICK, II; THOMAS BOLICK, III,

                                       Appellants
                     ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                             (D.C. Civil No. 09-cv-05604)
                     District Judge: Honorable Petrese B. Tucker
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  February 1, 2012

         Before: CHAGARES, VANASKIE and STAPLETON, Circuit Judges

                           (Opinion filed: February 7, 2012)
                                      _________

                                      OPINION
                                      _________

PER CURIAM

      Pro se appellants Thomas Bolick II and Thomas Bolick III appeal the District

Court’s orders dismissing their counterclaims and granting Council Rock School
                                          1
District’s motion for judgment on the administrative record. For the reasons discussed

below, we will affirm the District Court’s judgment.

       This case arises primarily under the Individuals with Disabilities in Education Act

(IDEA). In January 2006, when Bolick III was in 10th grade, his father, Bolick II, asked

the School District to consider Bolick III for special-education services. According to

Bolick II, Bolick III’s sister was an “A” student, while Bolick III received average

grades.

       In response to Bolick II’s request, Tammy Cook, a school psychologist, conducted

a comprehensive psycho-educational evaluation of Bolick III. Cook determined that

Bolick III was not entitled to special-education services.

       Bolick II was not satisfied with Cook’s assessment. Accordingly, in January

2007, Bolick II retained Kristen Herzel, Ph.D., to perform an independent educational

evaluation (IEE). Dr. Herzel reported that while Bolick III had above-average abilities in

written expression, reading rate, and reading fluency, his reading comprehension was

poor. She therefore concluded that Bolick III’s “parents may wish to pursue the

possibility of having him classified as a student with a specific learning disability

in . . . reading comprehension.”

       Thomas Barnes, Ph.D., a School District psychologist, reviewed Dr. Herzel’s

report and concluded that it was insufficiently thorough and did not establish that Bolick

III had a disability. Thus, the School District continued to maintain that Bolick III was

                                              2
not entitled to special-education services.

       Bolick II then instituted an administrative action with a Special Education Hearing

Officer. The Hearing Officer ultimately agreed with the School District that Bolick III

did not possess a learning disability. However, the Hearing Officer concluded that the

School District’s initial examination of Bolick III had been inadequate, and thus ordered

the School District to reimburse Bolick II for the IEE.

       The parties subsequently initiated separate appeals: the School District challenged

the Hearing Officer’s order as to the IEE in the District Court, while the Bolicks

challenged the Hearing Officer’s eligibility determination in the Pennsylvania

Commonwealth Court. See generally 20 U.S.C. § 1415(i)(2)(A) (providing for

concurrent jurisdiction). The Bolicks filed counterclaims in the federal action, raising the

same claims that they had raised in Commonwealth Court. The District Court dismissed

the counterclaims pursuant to Colorado River Water Conservation District v. United

States, 424 U.S. 800 (1976), concluding that because these claims were also pending in

state court, abstention was warranted. Soon thereafter, the Commonwealth Court

affirmed the Hearing Officer’s denial of the Bolicks’ claims. The Bolicks then argued

that the District Court should afford res judicata effect to the Commonwealth Court’s

decision and dismiss the School District’s complaint; the District Court rejected this

argument. Meanwhile, the District Court reversed the Hearing Officer, concluded that

the School District’s initial examination had been adequate, and ruled that the Bolicks

                                              3
were not entitled to be reimbursed for their IEE. The Bolicks then filed a timely notice of

appeal to this Court.

       We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over

the District Court’s dismissal of the Bolicks’ counterclaims, Black Horse Lane Assocs.,

L.P. v. Dow Chem. Corp., 228 F.3d 275, 283 n.7 (3d Cir. 2000), and the Court’s refusal

to dismiss the School District’s complaint on the basis of res judicata, Jean Alexander

Cosmetics, Inc. v. L’Oreal USA, Inc., 458 F.3d 244, 248 (3d Cir. 2006). As to the

District Court’s conclusion that the Bolicks were not entitled to reimbursement for their

IEE, we exercise plenary review over the District Court’s conclusions of law and review

its findings of fact for clear error. Warren G. v. Cumberland Cnty. Sch. Dist., 190 F.3d

80, 83 (3d Cir. 1999).

       The Bolicks’ first argument is that the District Court erred in rejecting their

contention that the School District’s claims were precluded by res judicata. More

specifically, the Bolicks contend that because the School District could have presented its

claims as counterclaims in the action in the Commonwealth Court, its failure to do so has

caused it to forfeit those claims. See generally Jonathan H. v. Souderton Area Sch. Dist.,

562 F.3d 527, 530 (3d Cir. 2009).

       We are not persuaded by this argument. Federal courts must give state-court

judgments the same preclusive effect they would have in state court. Parsons Steel, Inc.

v. First Ala. Bank, 474 U.S. 518, 519 (1986). Section 22 of the Restatement (Second) of

                                              4
Judgments, which Pennsylvania courts have applied, see Del Turco v. Peoples Home Sav.

Ass’n, 478 A.2d 456, 463 (Pa. Super. Ct. 1984), provides that when a defendant may

present a claim as a counterclaim but fails to do so, the defendant is precluded from

maintaining an action based on that claim if (1) “[t]he counterclaim is required to be

interposed by a compulsory counterclaim statute or rule of court”; or (2) “[t]he

relationship between the counterclaim and the plaintiff’s claim is such that successful

prosecution of the second action would nullify the initial judgment or would impair rights

established in the initial action.” Neither requirement is satisfied here. First, under

Pennsylvania law, counterclaims are permissive, not compulsory, see Pa. R. Civ. P. 1148,

and in any event, the Commonwealth Court treats challenges to decisions of Hearing

Officers as governed by the Pennsylvania Rules of Appellate Procedure, which provide

no mechanism for asserting counterclaims, see Big Beaver Falls Area Sch. Dist. v.

Jackson, 615 A.2d 910, 915 (Pa. Commw. Ct. 1992). Second, the School District’s claim

and the Bolicks’ claims are entirely independent, and a judgment in the School District’s

favor in this action will not undermine the Commonwealth Court’s judgment.

Accordingly, we conclude that the School District’s claims are not barred by res

judicata.1

       The Bolicks next argue that the District Court erred in dismissing their

counterclaims pursuant to the Colorado River doctrine. We recognize, as the Bolicks

1
  The Bolicks occasionally frame this argument as one of mootness, but we are convinced
that, in essence, they are relying on principles of res judicata.
                                              5
emphasize, that federal courts have a “virtually unflagging obligation to exercise the

jurisdiction given them,” and that “[a]bstention, therefore, is the exception rather than the

rule.” Raritan Baykeeper v. NL Indus., 660 F.3d 686, 691 (3d Cir. 2011) (internal

quotation marks, alteration omitted). Nevertheless, even if the Bolicks are correct that

the District Court should not have abstained here, they are entitled to no relief. The

Commonwealth Court has rendered a final judgment in which it rejected these very

claims; as a consequence, even if the District Court should not have abstained, the claims

are now barred by res judicata. See Moses H. Cone Mem’l Hosp. v. Mercury Constr.

Corp., 460 U.S. 1, 11-12 (1983) (holding that abstention order would be “effectively

unreviewable” if not appealed immediately because “[o]nce the state court decided the

issue . . ., the federal court would be bound to honor that determination as res judicata”).

Accordingly, for the Bolicks to have obtained review of the District Court’s order, it was

incumbent upon them to file an immediate appeal. See Spring City Corp. v. Am. Bldgs.

Co., 193 F.3d 165, 171 (3d Cir. 1999).

       Finally, the Bolicks claim that the District Court erred in reversing the Hearing

Officer’s decision that they were entitled to be reimbursed for their IEE. However, their

argument rests on a misunderstanding of the law. While they contend that “[a] parent has

the right to an independent educational evaluation at public expense if the parent

disagrees with an evaluation obtained by the public agency,” this statement captures just

part of the law — in cases like this one, where there was an administrative hearing, the

                                              6
School District need not reimburse the parent if it can show that its examination was

“appropriate.” See Warren G., 190 F.3d at 87; 34 C.F.R. § 300.502(b)(2). The District

Court concluded that the School District’s initial examination was, in fact, appropriate,

and the Bolicks have failed to raise an argument challenging that ruling. Therefore, the

Bolicks are entitled to no relief on this claim. See Laborers’ Int’l Union of N. Am., AFL-

CIO v. Foster Wheeler Corp., 26 F.3d 375, 398 (3d Cir. 1994).2

       Accordingly, we will affirm the District Court’s judgment.




2
  To the extent that the Bolicks appeal the District Court’s denial of their motion for
reconsideration, we will affirm the District Court. The Bolicks’ motion for
reconsideration merely reasserts arguments that the District Court properly rejected, and
therefore plainly lacks merit. See Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir.
1985) (purpose of motion for reconsideration is to correct manifest errors of law or fact
or to present newly discovered evidence).
                                             7